DETAILED ACTION
1.	 Claims 1-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim objected to because of the following informalities:  
As per claims 1, 15, and 29, the claims similarly recite “… synthetic values determining initial hyperparameters …” then later on the claims is recited “… the determined initial hyperparameters …” and finally is recited “… optimizing the hyperparameters …”. It is not clear if all the hyperparameters are same or are referring one to another. More specifically, it is not clear if the “… optimizing the hyperparameters …” is the same or is reefing to the “synthetic values determining initial hyperparameters”. To keep the claims language consistent the “… optimizing the hyperparameters …” should be recited as “… optimizing the initial hyperparameters …” if the they are the same. If not, it should be recited as “… optimizing hyperparameters …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 13-14, and 27-28 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 13-14, and 27-28 recite the limitation “from the optimized variable ordering”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new 	and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-29 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
		Claims 1-14 are directed to a method of generating synthetic data.
		Claims 15-28 are directed to a non-transitory computer readable medium.
	Claim 29 is directed to a computing system.
	Therefore, claims 1-29 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claims limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, and “mathematical concepts”, as the claims cover mathematical formulas, calculations, given the broadest reasonable interpretation. See the explanation below.

	As per claims 1, 15, and 29, similarly recite the limitation “determining initial hyperparameters;” A human can define hyperparameters are parameters whose values control the learning process and determine the values of model parameters that a learning algorithm ends up learning. The prefix ‘hyper_’ suggests that they are ‘top-level’ parameters that control the learning process and the model parameters that result from it. A human mind can define such parameters base on judgments and observations. There is nothing in the limitation or described in the specification that make it so complex to not be accomplish int the human mind.

	As per claims 1, 15, and 29, similarly recite the limitation “optimizing the hyperparameters used for the synthetic dataset generation using a loss function.” A loss function is mathematical optimization and decision theory, a loss function or cost function is a function that maps an event or values of one or more variables onto a real number intuitively representing some “cost” associated with the event. An optimization problem seeks to minimize a loss function. So, the optimization of the hyperparameters herein is using mathematical optimization and decision theory evolving mathematical formulas, calculations, given the broadest reasonable interpretation.
	 Dependent claims 2-14, and 16-28 further elaborate upon the recited abstract ideas in claims 1, 15, and 29.
	Accordingly, claims 1-29 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
	As per claims 1, 15, and 29, the claims recite the additional limitations of:
	“receiving a source dataset comprising a plurality of variables to be replaced by synthetic values determining initial hyperparameters for generation of synthetic data using a sequential synthesis method; generating a synthetic dataset using the sequential synthesis method based on the determined initial hyperparameters; and generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method.”  Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. These limitations do not provide integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-14, and 16-28 further elaborate upon the recited abstract ideas in claims 1, 15, and 29 but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-29 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-29 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations/elements do not integrate the abstract idea into a practical application. 	The additional limitations/elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations/elements of “receiving …” Which is a high-level recitation of a generic procedure to receiving and transmitting data that is well-understood, routine, conventional activity, see MPEP 2106.05(d) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);”.
	Furthermore, the additional limitations/elements of “non-transitory computer readable medium, a processor, and a memory storing instructions;” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
		In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-29 do not amount to significantly more than the judicial exception.
	Thus, claims 1-29 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-2, 10-11, 15-16, 24-25, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1).

	As per claim 1, Srivastava teaches a method of generating synthetic data comprising (Srivastava, Abstract, fig. 4, par. [0043], “a method for generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers.”): 
	receiving a source dataset (Srivastava, fig. 3:300, par. [0004], [0034], “obtaining the source dataset;”) 
	comprising a plurality of variables (Srivastava, figs. 2, 4, par. [0017], [0031], [0044], “the described methods are based on a continuous random variable X with a cumulative distribution function F.sub.x. Assume that X represents the actual data to be modeled. It logically follows that the random variable Y=F.sub.X(X) has a uniform distribution in, for example, the interval [0, 1].” Where the variable X and Y is interpreted as the plurality of variables) 
	to be replaced by synthetic values determining initial hyperparameters (Srivastava, figs. 2, 5A-B, par. [0037], “The number of age ranges being generated may be a hyperparameter that may be optimized.” Wherein the hyperparameter is interpreted as the synthetic values determining initial hyperparameters) 
	for generation of synthetic data using a sequential synthesis method (Srivastava, figs. 4, 5A-B, par. [0045]-[0047], “The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1).” Where the synthetic dataset is generated is interpreted as the generation of synthetic data using a sequential synthesis method. Further, par. [0037], “The age ranges that are generated are selected to evenly split (if possible) the total age range into the desired number of age ranges. In the example of age dictionary (504) the total age range of 23-73 is split into the intervals 23-39, 40-56, and 57-73.” Wherein the age range is interpreted as the sequential synthesis); 
	generating a synthetic dataset using the sequential synthesis method based on the determined initial hyperparameters (Srivastava, figs. 4, 5A-B, par. [0045]-[0046], [0050], “a synthetic dataset is generated based on the discretized synthetic data obtained in Step 402. The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1). Based on the name dictionary (502), the dictionary value “2” stands for “John”.” Wherein the name dictionary is interpreted to have the age range); 
However, it is noted that the prior art of Srivastava does not explicitly teach “optimizing the hyperparameters used for the synthetic dataset generation using a loss function; and generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method.”
	On the other hand, in the same field of endeavor, Patney teaches optimizing the hyperparameters used for the synthetic dataset generation using a loss function (Patney, par. [0003], [0018], [0027], [0030], “the neural network (G.sub.S) is trained to generate new images by optimizing the loss function (L.sub.S) using the first set of hyperparameters (H.sub.S) and the first training dataset (D.sub.S).” Where the loss function (L.sub.S) using the first set of hyperparameters (H.sub.S) and the first training dataset is generating a different dataset. The first set of hyperparameters is inherent to be also optimized); and 
generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method (Patney, par. [0030], [0033], “The discriminator 178 generates a loss output used by a parameter adjustment unit 180 for calculating adjustments to respective neural network parameters. In the context of the following description, the loss represents a confidence level that the selected sample 176 or 186 is a reference sample and not a synthetic sample.” Wherein the adjustments calculated is interpreted as the generating the updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method. The synthetic sample is interpreted as the updated synthetic dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps into Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to produce adequate results with respect to accuracy or quality in a neural network (Patney par. [0002]). 

As per claim 2, Srivastava teaches wherein the loss function is based on a distinguishability score between the source dataset and the generated synthetic dataset (Srivastava, fig. 5B, par. [0041], [0045]-[0046], “a synthetic dataset is generated based on the discretized synthetic data obtained in Step 402. The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1). Based on the name dictionary (502), the dictionary value “2” stands for “John”. Accordingly, the name “John” may be chosen for the synthetic dataset. Further, based on the age dictionary, the dictionary value “1” stands for an age range of 40 to 56.” Wherein the index values “1”, “2”, etc. are interpreted as the distinguishability score between the source dataset and the generated synthetic dataset).
 
	As per claim 10, Srivastava teaches wherein the hyperparameters comprise a variable order used by the sequential synthesis method (Srivastava, fig. 2, par. [0017], [0023], “For example, it may be challenging to perform a statistical processing of the names “Walter”, “Peter”, and “Fred” while such a statistical processing may be straightforward when these names are represented by the dictionary values “0”, “1”, and “2”, respectively.” Wherein the dictionary values “0”, “1”, and “2” is interpreted as the variable order used by the sequential synthesis method).  

	As per claim 11, Srivastava teaches wherein the hyperparameters comprise: the number of observations in terminal nodes; or pruning criteria (Srivastava, fig. 6A-B, par. [0056]-[0058], “The nodes (e.g., node X (622), node Y (624)) in the network (620) may be configured to provide services for a client device (626).” Wherein the nodes are interpreted as the number of observations in terminal nodes). 

	As per claim 15, Srivastava teaches a non-transitory computer readable medium storing instructions (Srivastava, fig. 6A, “The system (100) may be local, on an enterprise server, or virtualized (e.g., in the cloud). The system (100) executes a set of machine-readable instructions (stored on a computer-readable medium) that enable the system (100) to generate a synthetic dataset (190) different from the source dataset (110), but with statistical characteristics of the source dataset (110)” Wherein the computer-readable medium is interpreted as the non-transitory computer readable medium), 
	which when executed configure a computing system to perform a method comprising (Srivastava, Abstract, fig. 4, par. [0043], “a method for generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers.”): 
	receiving a source dataset (Srivastava, fig. 3:300, par. [0004], [0034], “obtaining the source dataset;”) 
	comprising a plurality of variables (Srivastava, figs. 2, 4, par. [0017], [0031], [0044], “the described methods are based on a continuous random variable X with a cumulative distribution function F.sub.x. Assume that X represents the actual data to be modeled. It logically follows that the random variable Y=F.sub.X(X) has a uniform distribution in, for example, the interval [0, 1].” Where the variable X and Y is interpreted as the plurality of variables) 
	to be replaced by synthetic values determining initial hyperparameters (Srivastava, figs. 2, 5A-B, par. [0037], “The number of age ranges being generated may be a hyperparameter that may be optimized.” Wherein the hyperparameter is interpreted as the synthetic values determining initial hyperparameters) 
	for generation of synthetic data using a sequential synthesis method (Srivastava, figs. 4, 5A-B, par. [0045]-[0047], “The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1).” Where the synthetic dataset is generated is interpreted as the generation of synthetic data using a sequential synthesis method. Further, par. [0037], “The age ranges that are generated are selected to evenly split (if possible) the total age range into the desired number of age ranges. In the example of age dictionary (504) the total age range of 23-73 is split into the intervals 23-39, 40-56, and 57-73.” Wherein the age range is interpreted as the sequential synthesis); 
	generating a synthetic dataset using the sequential synthesis method based on the determined initial hyperparameters (Srivastava, figs. 4, 5A-B, par. [0045]-[0046], [0050], “a synthetic dataset is generated based on the discretized synthetic data obtained in Step 402. The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1). Based on the name dictionary (502), the dictionary value “2” stands for “John”.” Wherein the name dictionary is interpreted to have the age range);
However, it is noted that the prior art of Srivastava does not explicitly teach “optimizing the hyperparameters used for the synthetic dataset generation using a loss function; generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method.”
	On the other hand, in the same field of endeavor, Patney teaches optimizing the hyperparameters used for the synthetic dataset generation using a loss function (Patney, par. [0003], [0018], [0027], [0030], “the neural network (G.sub.S) is trained to generate new images by optimizing the loss function (L.sub.S) using the first set of hyperparameters (H.sub.S) and the first training dataset (D.sub.S).” Where the loss function (L.sub.S) using the first set of hyperparameters (H.sub.S) and the first training dataset is generating a different dataset. The first set of hyperparameters is inherent to be also optimized); and 
	generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method (Patney, par. [0030], [0033], “The discriminator 178 generates a loss output used by a parameter adjustment unit 180 for calculating adjustments to respective neural network parameters. In the context of the following description, the loss represents a confidence level that the selected sample 176 or 186 is a reference sample and not a synthetic sample.” Wherein the adjustments calculated is interpreted as the generating the updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method. The synthetic sample is interpreted as the updated synthetic dataset).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps into Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to produce adequate results with respect to accuracy or quality in a neural network (Patney par. [0002]). 

As per claim 16, Srivastava teaches wherein the loss function is based on a distinguishability score between the source dataset and the generated synthetic dataset (Srivastava, fig. 5B, par. [0041], [0045]-[0046], “a synthetic dataset is generated based on the discretized synthetic data obtained in Step 402. The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1). Based on the name dictionary (502), the dictionary value “2” stands for “John”. Accordingly, the name “John” may be chosen for the synthetic dataset. Further, based on the age dictionary, the dictionary value “1” stands for an age range of 40 to 56.” Wherein the index values “1”, “2”, etc. are interpreted as the distinguishability score between the source dataset and the generated synthetic dataset).

As per claim 24, Srivastava teaches wherein the hyperparameters comprise a variable order used by the sequential synthesis method (Srivastava, fig. 2, par. [0017], [0023], “For example, it may be challenging to perform a statistical processing of the names “Walter”, “Peter”, and “Fred” while such a statistical processing may be straightforward when these names are represented by the dictionary values “0”, “1”, and “2”, respectively.” Wherein the dictionary values “0”, “1”, and “2” is interpreted as the variable order used by the sequential synthesis method).  

As per claim 25, Srivastava teaches wherein the hyperparameters comprise: the number of observations in terminal nodes; or pruning criteria (Srivastava, fig. 6A-B, par. [0056]-[0058], “The nodes (e.g., node X (622), node Y (624)) in the network (620) may be configured to provide services for a client device (626).” Wherein the nodes are interpreted as the number of observations in terminal nodes).  

	As per claim 29, Srivastava teaches a computing system for generating synthetic data comprising (Srivastava, fig. 6A-B, [0051]-[0052], “a computing system.” ): 
	a processor for executing instruction (Srivastava, fig. 6A-B, [0051]-[0052], “one or more computer processors (602)”); and 
	a memory storing instructions (Srivastava, fig. 6A-B, [0051]-[0052], “non-persistent storage (604) (e.g., volatile memory, such as random access memory (RAM), cache memory), persistent storage (606) (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory, etc.)”), 
	which when executed by the system configure the computing system to perform a method comprising (Srivastava, Abstract, fig. 4, par. [0043], “a method for generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers.”): 
	receiving a source dataset (Srivastava, fig. 3:300, par. [0004], [0034], “obtaining the source dataset;”) 
	comprising a plurality of variables (Srivastava, figs. 2, 4, par. [0017], [0031], [0044], “the described methods are based on a continuous random variable X with a cumulative distribution function F.sub.x. Assume that X represents the actual data to be modeled. It logically follows that the random variable Y=F.sub.X(X) has a uniform distribution in, for example, the interval [0, 1].” Where the variable X and Y is interpreted as the plurality of variables)
	to be replaced by synthetic values determining initial hyperparameters (Srivastava, figs. 2, 5A-B, par. [0037], “The number of age ranges being generated may be a hyperparameter that may be optimized.” Wherein the hyperparameter is interpreted as the synthetic values determining initial hyperparameters)
	for generation of synthetic data using a sequential synthesis method (Srivastava, figs. 4, 5A-B, par. [0045]-[0047], “The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1).” Where the synthetic dataset is generated is interpreted as the generation of synthetic data using a sequential synthesis method. Further, par. [0037], “The age ranges that are generated are selected to evenly split (if possible) the total age range into the desired number of age ranges. In the example of age dictionary (504) the total age range of 23-73 is split into the intervals 23-39, 40-56, and 57-73.” Wherein the age range is interpreted as the sequential synthesis); 
	generating a synthetic dataset using the sequential synthesis method based on the determined initial hyperparameters (Srivastava, figs. 4, 5A-B, par. [0045]-[0046], [0050], “a synthetic dataset is generated based on the discretized synthetic data obtained in Step 402. The synthetic dataset may be generated by processing the discretized dataset entries of the discretized synthetic data. Consider the previously introduced discretized dataset entry (2, 1). Based on the name dictionary (502), the dictionary value “2” stands for “John”.” Wherein the name dictionary is interpreted to have the age range); 
However, it is noted that the prior art of Srivastava does not explicitly teach “optimizing the hyperparameters used for the synthetic dataset generation using a loss function; generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method.”
	On the other hand, in the same field of endeavor, Patney teaches optimizing the hyperparameters used for the synthetic dataset generation using a loss function (Patney, par. [0003], [0018], [0027], [0030], “the neural network (G.sub.S) is trained to generate new images by optimizing the loss function (L.sub.S) using the first set of hyperparameters (H.sub.S) and the first training dataset (D.sub.S).” Where the loss function (L.sub.S) using the first set of hyperparameters (H.sub.S) and the first training dataset is generating a different dataset. The first set of hyperparameters is inherent to be also optimized); and 
	generating an updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method (Patney, par. [0030], [0033], “The discriminator 178 generates a loss output used by a parameter adjustment unit 180 for calculating adjustments to respective neural network parameters. In the context of the following description, the loss represents a confidence level that the selected sample 176 or 186 is a reference sample and not a synthetic sample.” Wherein the adjustments calculated is interpreted as the generating the updated synthetic dataset using the optimized hyperparameters in the sequential synthesis method. The synthetic sample is interpreted as the updated synthetic dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps into Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to produce adequate results with respect to accuracy or quality in a neural network (Patney par. [0002]). 

8.	Claims 3-4, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1) in further view of Joshua Snoke et al. (Joshua Snoke, General and specific utility measures for synthetic data, April 2016, J. R. Statist. Soc. A (2018), 181, Part 3, pp. 663–688. (Year: 2018)).

	As per claim 3, Srivastava, and Patney teach all the limitations as discussed in claim 2 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the distinguishability score is computed as a mean square difference of a predicted probability from a threshold value.”
	On the other hand, in the same field of endeavor, Joshua Snoke teaches wherein the distinguishability score is computed as a mean square difference of a predicted probability from a threshold value (Joshua Snoke, page, 667-668, and 684, “general utility statistic based on the propensity score mean-squared error” Wherein the mean-squared error from the propensity score is interpreted to be computed as a mean square difference of a predicted probability from a threshold value. For exemple, Table 4, page 670, results from 1000 simulated syntheses of multivariate normal data using correct and incorrect models with the pMSE calculated from a logistic model including all main effects and first-order interactions, Where the 1000 simulated syntheses of multivariate normal data is interpreted as the predicted probability from the threshold value. The table also disclose ratios which can be considered as the threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshua Snoke that teaches produce synthetic versions of data sets when concerns about potential disclosure restrict an availability of an original records into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to improve a specification of utility for complex data sets over previously used models such as logistic models (Joshua Snoke Page 668, Section - 4. General utility for synthetic data). 

As per claim 4, Srivastava, and Patney teach all the limitations as discussed in claim 3 above.
	Additionally, Joshua Snoke teaches wherein the distinguishability score is computed according to:

    PNG
    media_image1.png
    36
    174
    media_image1.png
    Greyscale

(Joshua Snoke, Page, 667, Third Paragraph, “The mean-squared difference between these estimated probabilities and the true proportion
of records from the masked data in the combined data (denoted by c; usually 0.5) gives the utility statistic. (1=N/Σ.pˆi −c)2: the propensity score mean-squared error pMSE. In the case of synthetic data with m>1 pMSE would be calculated for each data set and the mean taken as the overall utility. The method can be thought of as a classification problem where the desired result is poor classification (all records giving a probability of being synthetic close to 0.5), giving better utility for low values of pMSE”)
where: 
	d is the distinguishability score (Where the squared difference between these estimated probabilities is interpreted as the distinguishability score herein); 
	N is the size of the synthetic dataset (Where the true proportion of records from the masked data in the combined data is interpreted as the size of the synthetic dataset); and 
p, is the propensity score for observation i (Where the probability of being synthetic close to 0.5 is interpreted as the propensity score for observation i).

	As per claim 17, Srivastava, and Patney teach all the limitations as discussed in claim 16 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the distinguishability score is computed as a mean square difference of a predicted probability from a threshold value.”
	On the other hand, in the same field of endeavor, Joshua Snoke teaches wherein the distinguishability score is computed as a mean square difference of a predicted probability from a threshold value (Joshua Snoke, page, 667-668, and 684, “general utility statistic based on the propensity score mean-squared error” Wherein the mean-squared error from the propensity score is interpreted to be computed as a mean square difference of a predicted probability from a threshold value. For exemple, Table 4, page 670, results from 1000 simulated syntheses of multivariate normal data using correct and incorrect models with the pMSE calculated from a logistic model including all main effects and first-order interactions, Where the 1000 simulated syntheses of multivariate normal data is interpreted as the predicted probability from the threshold value. The table also disclose ratios which can be considered as the threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Joshua Snoke that teaches produce synthetic versions of data sets when concerns about potential disclosure restrict an availability of an original records into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to improve a specification of utility for complex data sets over previously used models such as logistic models (Joshua Snoke Page 668, Section - 4. General utility for synthetic data). 

As per claim 18, Srivastava, and Patney teach all the limitations as discussed in claim 17 above.
	Additionally, Joshua Snoke teaches wherein the distinguishability score is computed according to:

    PNG
    media_image1.png
    36
    174
    media_image1.png
    Greyscale

(Joshua Snoke, Page, 667, Third Paragraph, “The mean-squared difference between these estimated probabilities and the true proportion
of records from the masked data in the combined data (denoted by c; usually 0.5) gives the utility statistic. (1=N/Σ.pˆi −c)2: the propensity score mean-squared error pMSE. In the case of synthetic data with m>1 pMSE would be calculated for each data set and the mean taken as the overall utility. The method can be thought of as a classification problem where the desired result is poor classification (all records giving a probability of being synthetic close to 0.5), giving better utility for low values of pMSE”)
where: 
	d is the distinguishability score (Where the squared difference between these estimated probabilities is interpreted as the distinguishability score herein); 
	N is the size of the synthetic dataset (Where the true proportion of records from the masked data in the combined data is interpreted as the size of the synthetic dataset); and 
p, is the propensity score for observation i (Where the probability of being synthetic close to 0.5 is interpreted as the propensity score for observation i).

9.	Claims 5, 7-8, 13, 19, 21-22, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1) in further view of Walters et al. (US 20210042614 A1).

	As per claim 5, Srivastava, and Patney teach all the limitations as discussed in claim 2 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the loss function is a hinge loss function.”
	On the other hand, in the same field of endeavor, Walters teaches wherein the loss function is a hinge loss function (Walters, par. [0071], [0083], [0114], [0127], “a hinge loss functions”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walters that teaches a platform for classifying data sets based on associated neural networks into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to effectively find and use sets, especially when data sets are dumped into a data lake rather than indexed and stored (Walters par. [0002]). 

As per claim 7, Srivastava, and Patney teach all the limitations as discussed in claim 1 above.
	Additionally, Walters teaches wherein optimizing the hyperparameters comprises determining updated hyperparameters according to an optimization algorithm (Walters, par. [0071], [0083], “Neural network trainer 240 may reduce the associated loss function using a minimization algorithm, such as an MM algorithm, Newton's algorithm, or any other iterative or heuristic optimization algorithms.”).  

As per claim 8, Srivastava, and Patney teach all the limitations as discussed in claim 1 above.
Additionally, Walters teaches wherein the sequential synthesis method comprises at least one of: a sequential tree generation method; a linear regression method; a logistic regression method; a scalar vector machine (SVM) method and a neural network (NN) method (Walters, figs. 7-8, par. [0117], [0130], a linear regression).  

As per claim 13, Srivastava, and Patney teach all the limitations as discussed in claim 1 above.
	Additionally, Walters teaches further comprising outputting the synthetic dataset generated from the optimized variable ordering (Walters, fig. 3A, 6-8, par. [0087], [0103], “the neural network is configured to generate synthetic data, the corresponding set of outputs may comprise one or more synthetic data sets generated in response to the test set of inputs.” Where the set of inputs can include the optimized variable ordering).  

	As per claim 19, Srivastava, and Patney teach all the limitations as discussed in claim 16 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the loss function is a hinge loss function.”
	On the other hand, in the same field of endeavor, Walters teaches wherein the loss function is a hinge loss function (Walters, par. [0071], [0083], [0114], [0127], “a hinge loss functions”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Walters that teaches a platform for classifying data sets based on associated neural networks into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to effectively find and use sets, especially when data sets are dumped into a data lake rather than indexed and stored (Walters par. [0002]). 

As per claim 21, Srivastava, and Patney teach all the limitations as discussed in claim 15 above.
	Additionally, Walters teaches wherein optimizing the hyperparameters comprises determining updated hyperparameters according to an optimization algorithm (Walters, par. [0071], [0083], “Neural network trainer 240 may reduce the associated loss function using a minimization algorithm, such as an MM algorithm, Newton's algorithm, or any other iterative or heuristic optimization algorithms.”).    

As per claim 22, Srivastava, and Patney teach all the limitations as discussed in claim 15 above.
Additionally, Walters teaches wherein the sequential synthesis method comprises at least one of: a sequential tree generation method; a linear regression method; a logistic regression method; a scalar vector machine (SVM) method and a neural network (NN) method (Walters, figs. 7-8, par. [0117], [0130], a linear regression).  

As per claim 27, Srivastava, and Patney teach all the limitations as discussed in claim 15 above.
	Additionally, Walters teaches further comprising outputting the synthetic dataset generated from the optimized variable ordering (Walters, fig. 3A, 6-8, par. [0087], [0103], “the neural network is configured to generate synthetic data, the corresponding set of outputs may comprise one or more synthetic data sets generated in response to the test set of inputs.” Where the set of inputs can include the optimized variable ordering). 

10.	Claims 6, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1) in further view of Walters et al. (US 20210042614 A1) still in further view of Goodsitt et al. (US 20200012935 A1).

	As per claim 6, Srivastava, Patney, and Walters teach all the limitations as discussed in claim 5 above. 
However, it is noted that the combination of the prior arts of Srivastava, Patney, and Walters do not explicitly teach “wherein the loss function is further based on one or more of: a univariate distance measure; a prediction accuracy value; an identity disclosure score; a computability score; and a utility score based on bivariate correlations.”
	On the other hand, in the same field of endeavor, Goodsitt teaches wherein the loss function is further based on one or more of: a univariate distance measure; a prediction accuracy value; an identity disclosure score; a computability score; and a utility score based on bivariate correlations (Goodsitt, par. [0053], “the performance criterion can be a threshold value for a similarity metric or prediction accuracy metric as described herein” Wherein the prediction accuracy metric is interpreted as the prediction accuracy value).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodsitt that teaches a platform for management of artificial intelligence systems into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps, and Walters that teaches a platform for classifying data sets based on associated neural networks. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to have predictive accuracy in a trained machine learning model (Goodsitt par. [0004]). 

	As per claim 20, Srivastava, Patney, and Walters teach all the limitations as discussed in claim 19 above. 
However, it is noted that the combination of the prior arts of Srivastava, Patney, and Walters do not explicitly teach “wherein the loss function is further based on one or more of: a univariate distance measure; a prediction accuracy value; an identity disclosure score; a computability score; and a utility score based on bivariate correlations.”
	On the other hand, in the same field of endeavor, Goodsitt teaches wherein the loss function is further based on one or more of: a univariate distance measure; a prediction accuracy value; an identity disclosure score; a computability score; and a utility score based on bivariate correlations (Goodsitt, par. [0053], “the performance criterion can be a threshold value for a similarity metric or prediction accuracy metric as described herein” Wherein the prediction accuracy metric is interpreted as the prediction accuracy value).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodsitt that teaches a platform for management of artificial intelligence systems into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps, and Walters that teaches a platform for classifying data sets based on associated neural networks. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to have predictive accuracy in a trained machine learning model (Goodsitt par. [0004]). 

11.	Claims 9, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1) in further view of Goodsitt et al. (US 20200012935 A1).

	As per claim 9, Srivastava, and Patney teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the generated synthetic dataset or the generated updated synthetic dataset is one of: a partially synthetic dataset and a fully synthetic dataset.”
	On the other hand, in the same field of endeavor, Goodsitt teaches wherein the generated synthetic dataset or the generated updated synthetic dataset is one of: a partially synthetic dataset and a fully synthetic dataset (Goodsitt, par. [0030], “Using these models, the disclosed embodiments can produce fully synthetic datasets with similar structure and statistics as the original sensitive or non-sensitive datasets.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodsitt that teaches a platform for management of artificial intelligence systems into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to have predictive accuracy in a trained machine learning model (Goodsitt par. [0004]). 

	As per claim 23, Srivastava, and Patney teach all the limitations as discussed in claim 15 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the generated synthetic dataset or the generated updated synthetic dataset is one of: a partially synthetic dataset and a fully synthetic dataset.”
	On the other hand, in the same field of endeavor, Goodsitt teaches wherein the generated synthetic dataset or the generated updated synthetic dataset is one of: a partially synthetic dataset and a fully synthetic dataset (Goodsitt, par. [0030], “Using these models, the disclosed embodiments can produce fully synthetic datasets with similar structure and statistics as the original sensitive or non-sensitive datasets.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Goodsitt that teaches a platform for management of artificial intelligence systems into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to have predictive accuracy in a trained machine learning model (Goodsitt par. [0004]). 

12.	Claims 12, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1) in further view of Zhu et al. (US 20210027379 A1).

	As per claim 12, Srivastava, and Patney teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the optimization algorithm comprises at least one of: particle swarm optimization; a differential evolution algorithm; and a genetic algorithm.”
	On the other hand, in the same field of endeavor, Zhu teaches wherein the optimization algorithm comprises at least one of: particle swarm optimization; a differential evolution algorithm; and a genetic algorithm (Zhu, par. [0059], “optimization problem by using of a multi-objective genetic algorithm (multi objective optimization technique), for example, the non-dominated sorting genetic algorithm II (NSGA-II) to provide a trade-off between expected returns and risk.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhu that teaches a deep-learning neural network can be trained to model a probability distribution of the asset-price trends for a future time period using a training data set, which can include asset-price trends of a plurality of assets over a past time period and a latent vector sampled from a prior distribution associated with the asset-price trends of a plurality of assets into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to predict or forecast data in many different domains (Zhu par. [0001]).

	As per claim 26, Srivastava, and Patney teach all the limitations as discussed in claim 15 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “wherein the optimization algorithm comprises at least one of: particle swarm optimization; a differential evolution algorithm; and a genetic algorithm.”
	On the other hand, in the same field of endeavor, Zhu teaches wherein the optimization algorithm comprises at least one of: particle swarm optimization; a differential evolution algorithm; and a genetic algorithm (Zhu, par. [0059], “optimization problem by using of a multi-objective genetic algorithm (multi objective optimization technique), for example, the non-dominated sorting genetic algorithm II (NSGA-II) to provide a trade-off between expected returns and risk.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhu that teaches a deep-learning neural network can be trained to model a probability distribution of the asset-price trends for a future time period using a training data set, which can include asset-price trends of a plurality of assets over a past time period and a latent vector sampled from a prior distribution associated with the asset-price trends of a plurality of assets into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to predict or forecast data in many different domains (Zhu par. [0001]).

13.	Claims 14, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Srivastava et al. (US 20210158129 A1) in view of Patney et al. (US 20210287096 A1) in further view of El Eman et al. (US 20210326475 A1).

	As per claim 14, Srivastava, and Patney teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “further comprising: evaluating an identity disclosure risk of the synthetic dataset generated from the optimized variable ordering.”
	On the other hand, in the same field of endeavor, El Eman teaches further comprising: evaluating an identity disclosure risk of the synthetic dataset generated from the optimized variable ordering (El Eman, fig. 1-9, par. [0037]-[0038], “Typically, original (untransformed) health or financial data will have an elevated risk of identity disclosure, and so an overfit synthesizer could generate synthetic data that could also have an elevated risk of identity disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of El Eman that teaches evaluating risks of identity disclosure in data, and in particular in synthetic data. into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to improve evaluation of risks of identity disclosure for synthetic data (El Eman par. [0007]).

	As per claim 28, Srivastava, and Patney teach all the limitations as discussed in claim 15 above. 
However, it is noted that the combination of the prior arts of Srivastava, and Patney do not explicitly teach “further comprising: evaluating an identity disclosure risk of the synthetic dataset generated from the optimized variable ordering.”
	On the other hand, in the same field of endeavor, El Eman teaches further comprising: evaluating an identity disclosure risk of the synthetic dataset generated from the optimized variable ordering (El Eman, fig. 1-9, par. [0037]-[0038], “Typically, original (untransformed) health or financial data will have an elevated risk of identity disclosure, and so an overfit synthesizer could generate synthetic data that could also have an elevated risk of identity disclosure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of El Eman that teaches evaluating risks of identity disclosure in data, and in particular in synthetic data. into the combination of the prior arts of Srivastava that teaches generating a synthetic dataset involves generating discretized synthetic data based on driving a model of a cumulative distribution function (CDF) with random numbers, and Patney that teaches improve accuracy of trained neural networks by performing iterative refinement at low learning rates using a relatively short series microtraining steps. Additionally, this provides a synthetic dataset to a downstream application that is configured to operate on a source dataset.
The motivation for doing so would be to improve evaluation of risks of identity disclosure for synthetic data (El Eman par. [0007]).

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Prior Art of Record
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhou et al. (US 20170278382 A1), teaches a risk early warning method and apparatus.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157